Citation Nr: 0831887	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 to include service in the Republic of Vietnam from 
October 30, 1966 to October 27, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2005 and April 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims file.  Further, during the 
course of the hearing it was agreed that the record would be 
held open for a period of 30-days to permit the veteran the 
opportunity to submit a May 2008 psychological assessment.  
The veteran submitted a May 2008 psychiatric consult from the 
Omaha VA Medical Center (VAMC) in June 2008, along with a 
waiver of agency of original jurisdiction consideration.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides, coincident with his service in the Republic of 
Vietnam.

2. The medical evidence of record does not demonstrate a 
current diagnosis of chloracne, nor is it shown that 
chloracne manifested within one year of service discharge.

3. The medical evidence of record does not demonstrate a 
current diagnosis of PTSD.


	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. Chloracne was not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in September 2005 with regard to his 
service connection claim for PTSD and in February 2006 with 
regard to his service connection claim for chloracne.  
Additional VCAA letters were October 2006 and December 2006.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate from the 
regulation the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
defect in notice as to this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in December 2005 and 
February 2006 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
although the December 2006 VCAA letter provided notice as to 
disability ratings and effective dates for his chloracne 
claim, the veteran was not provided with general notice as to 
the substantiation of these two elements for any disability.  
However, the Board finds no prejudice to the veteran as a 
result of this inadequate notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claims. 


Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

The Board notes that the file contains evidence that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  In the present 
case, a request was made to the SSA for all records relevant 
to disability benefits, and the SSA responded that the 
veteran had not filed for disability benefits.  There has 
been no further indication that SSA may be in possession of 
records relevant to the veteran's claims, so as to warrant 
additional efforts to obtain any records from SSA.  Thus, the 
Board concludes that VA has fulfilled its duty to assist in 
obtaining available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  A medical nexus opinion with 
respect to the service connection claims for chloracne and 
PTSD is not warranted because there is no competent evidence 
of a current disability.  There is simply no current medical 
evidence that the veteran suffers from chloracne or PTSD.  
Without evidence of a current disability, beyond the 
veteran's own lay statements, there would be no basis on 
which the examiner could render an opinion.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, between February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
veteran's service personnel records reflect that he served in 
the Republic of Vietnam from October 30, 1966 to October 27, 
1967.  Accordingly, the Board finds that the veteran is 
presumed to have been exposed to herbicides coincident with 
service in the Republic of Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The veteran contends that he currently suffers from chloracne 
as a result of exposure to herbicides and that he suffers 
from PTSD due to combat- related stressors, all while serving 
in the Republic of Vietnam.  Therefore, he argues that 
service connection is warranted for chloracne and PTSD.

Initially, the Board notes that service treatment records do 
not reveal a diagnosis of chloracne or PTSD.  A diagnosis of 
tinea pedis was reported in October 1967; however, this 
disorder was not noted on the veteran's April 1968 service 
separation examination, nor is this disorder noted in post-
service medical records.  
Further, no post-service medical evidence reveals a current 
diagnosis of chloracne or PTSD.  

A May 2008 VA treatment record indicates that the veteran had 
a history of pimples on the face for which he used benzoyl 
peroxide topically.  A skin cancer screening at that time was 
negative, and no diagnosis of any skin disorder was assigned.  
Therefore, the Board must conclude that the veteran does not 
have a current diagnosis of chloracne or any skin disorder.  

The Board also observes that post-service treatment records 
are negative for a diagnosis of PTSD.  Although the veteran 
has complained of nightmares and trouble sleeping, he has not 
received treatment for PTSD, by his own admission, at any 
time post-service.  Moreover, a May 2008 VA treatment record 
reflects that a PTSD screen at that time was negative, and no 
discussion of the veteran's claimed in-service stressors was 
reported.  The physician assigned a diagnosis of anxiety 
disorder, not otherwise specified.  There is no other medical 
evidence of record with regard to treatment or diagnosis of 
the veteran's claimed PTSD.  Thus, the Board determines that 
the veteran also does not have a current diagnosis of PTSD.

Consequently, the Board finds that the veteran does not have 
a current disability of either chloracne or PTSD for which 
service connection can be established.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board observes that no efforts have been made to verify 
any of the veterans's claimed in-service stressors.  However, 
in most cases, the veteran has not provided satisfactory 
detail on which a request for verification could be 
formulated.  Moreover, to the extent that the veteran has 
provided detail with regard to his claimed stressors, 
attempts at corroboration are not warranted when there is no 
evidence of treatment or diagnosis of PTSD during the appeal 
period.

Thus, the veteran's claims that he suffers from chloracne or 
PTSD as a result of his military service are supported only 
by his own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without competent evidence of a current diagnosis of 
chloracne or PTSD, service connection must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for chloracne and PTSD.  Therefore, his claims 
must be denied.


ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


